        Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 1 of 15



                                                                               20-MJ-6559-MPK
                                                                               20-MJ-6561-MPK

      AFFIDAVIT OF SPECIAL AGENT TIMOTHY TABER IN SUPPORT OF
   APPLICATIONS FOR A CRIMINAL COMPLAINT AND A SEARCH WARRANT

       I, Timothy Taber, being duly sworn, hereby depose and state as follows:

       1.      I am a Special Agent (“SA”) with the United States Department of Homeland

Security, Homeland Security Investigations (“HSI”), and have been so since May 2018. I have

received formal training in conducting criminal investigations at the Federal Law Enforcement

Training Center in Glynco, Georgia. Prior to becoming a SA with HSI, I was an Intelligence

Analyst with the Federal Bureau of Investigation for approximately ten years. I am currently

assigned to the HSI Boston, Massachusetts Document and Benefit Fraud Task Force (“DBFTF”),

which is comprised of law enforcement agents and officers from federal, state, and local

agencies. As part of the DBFTF, I am responsible for conducting investigations involving but

not limited to the manufacturing, counterfeiting, alteration, sale, and use of identity documents

and other fraudulent documents to evade immigration laws or for other criminal activity. Due to

my training and experience, as well as conversations with other law enforcement officers, I am

familiar with the methods, routines, and practices of document counterfeiters, vendors, and

persons who fraudulently obtain or assume false identities.

       2.       The DBFTF is currently investigating a group of suspects who are believed to

have obtained stolen identities of other United States citizens from Puerto Rico. Many of these

individuals used the stolen identities to open bank accounts and/or credit cards to fraudulently

purchase, register, and/or export vehicles as part of a multi-state scheme involving financial

fraud, auto theft, and the exportation of stolen goods.




                                                 1
        Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 2 of 15



       3.       I am submitting this affidavit in support a criminal complaint charging Wanda

SANCHEZ (“SANCHEZ”) with false representation of a social security number, in violation of

42 U.S.C. § 408(a)(7)(B); aggravated identity theft, in violation of 18 U.S.C. § 1028A; and wire

fraud, in violation of 18 U.S.C. § 1343.

       4.       I also submit this affidavit in support of an application for a search warrant for the

following property: 431 Howard Street, Lawrence, Massachusetts (the “Target Location”), as

described more fully in Attachment A. I have probable cause to believe that this property

contains evidence, fruits, and instrumentalities of the Target Offenses, as described in

Attachment B.

       5.       The facts in this affidavit come from my personal involvement in this

investigation, including interviews of witnesses, and my review of documents and bank records,

as well as my conversations with other members of law enforcement. In submitting this

affidavit, I have not included every fact known to me about this investigation. Instead, I have

only included facts that I believe are sufficient to establish probable cause.

                                   Background of Investigation

       6.       Since approximately January 2019, HSI special agents have been investigating a

scheme involving the use of stolen identities to fraudulently open bank accounts and credit cards

and to purchase vehicles, many of which are then exported out of the United States. More

specifically, the investigation has revealed several individuals using the stolen identities of

United States citizens from Puerto Rico to fraudulently finance late-model vehicles from

dealerships in Massachusetts with zero dollars down. At the dealerships, the individuals provide

a variety of common identification and credit-related documents, including Puerto Rico driver’s

licenses and social security cards as proof of identification. The perpetrators of this fraudulent



                                                  2
          Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 3 of 15



scheme typically do not make down payments or subsequent payments on the vehicles, resulting

in the dealership or relevant lending financial institution taking a total loss for the vehicles. The

individuals have also been successful in opening bank accounts in the same stolen identities prior

to fraudulently purchasing the vehicles. Individuals perpetrating the scheme max out associated

credit cards within days or weeks and rarely make any payments on the accounts.

                                                 Probable Cause

                                            The Credit Application

         7.       On or about January 16, 2019, a man and a woman appeared in person a car

dealership in Boston, Massachusetts (the “Boston Dealership”). The woman provided personal

identifying information on a credit application in order to purchase a 2018 Honda Odyssey (VIN:

xxxxxxxxxxxxx4174) for $50,962 with 100% financing. On the credit application, the applicant

represented herself as N.T.U.1 with a date of birth of xx/xx/1973 and social security number xxx-

xx-0115. The applicant listed her address as 696 N Main Street, Apartment 6, Fall River, MA,

listed her occupation as the managing director of “Tirado Beauty Supply,” and stated that she

earned a monthly salary of $17,300. During the attempted purchase, the individual presented

Puerto Rico Driver’s license # 7230284 as proof of identification. The document listed the name

N.T.U. with date of birth xx/xx/1973 and displayed a photograph of a woman matching the

appearance of SANCHEZ.2 After obtaining the Registry of Motor Vehicles photograph

associated with the Massachusetts driver’s license of SANCHEZ and comparing that photograph




1
  The identity of victim N.T.U. is known to the government. In order, these initials represent the victim’s first name,
paternal last name, and maternal last name. To protect the victim’s privacy, only the initials “N.T.U.” are used in
this affidavit to reflect the victim’s full name that was used by SANCHEZ.
2
  The dealership made a copy or scan of this driver’s license and maintained it in its files pertaining to the
transaction, which agents have reviewed.

                                                          3
          Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 4 of 15



to the photograph on the fraudulent Puerto Rico driver’s license, agents determined that both

photographs depict SANCHEZ.

         8.       That same day, the dealership submitted the personal information from the credit

application over the internet via Dealertrack (described further below) to various banks for credit

approval. The woman purporting to be N.T.U. was approved by a financing company located in

Sacramento, CA (the “Sacramento Financing Company”) on January 16, 2019 to finance the

vehicle in the amount of $50,962 for a term of 72 months and that approval was communicated

to the dealership via Dealertrack over the internet.

                              Financial Interview at the Boston Dealership

         9.       On May 1, 2020, an HSI agent interviewed the general manager at the Boston

Dealership about the process of obtaining credit. The general manager explained that after a

customer fills out all required information on the credit application, the information is manually

entered into a local system called “CDK.” CDK is a system the dealership uses to pull a

customer’s credit. Once they pull the credit, they “work the numbers” and make a deal with the

customer. The credit application is then forwarded to the finance manager who manually types

the information off the application into a web-based platform called “Dealertrack.”3

DealerTrack functions as a middleman by forwarding/filtering credit information from a

dealership to various banks for credit approval. The general manager explained that the



3
  During the investigation, agents learned that Dealertrack is a software-as-a-service used by many automobile
dealerships. It offers a single cloud-based platform to bring together consumer, dealer, and lender, and provides
electronic pathways for communication between them. Dealertrack can run credit checks, submit credit
applications, communicate responses, complete deals, and speed up trade-in payoff and title release. Dealertrack has
a partnership with the National Credit Services Bureau. When dealers input the data and request information via the
Dealertrack portal, the data is sent through a pipeline to the services cloud space where its servers are being hosted.
Essentially, it is a central hub to consolidate and request all data needed for a transaction, instead of going through
each individual system. Dealertrack’s servers that handle this data are located in New Jersey, and have been so
located since at least July 2018; accordingly, all communications between dealerships in Massachusetts and any
other parties using the Dealertrack system have traveled in interstate commerce.

                                                          4
        Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 5 of 15



dealership chooses which banks they wished to request approval from and then electronically

submits the customer’s information to them. At that point, the selected banks receive the

customer’s information simultaneously and subsequently decide on approval or disapproval.

        Confirmation of Valid Social Security Number; Identification of the Victim

       10.      The Social Security Administration (“SSA”) has confirmed that social security

number xxx-xx-0115 is assigned to N.T.U, a United States citizen from Puerto Rico.

       11.     Law enforcement contacted the Puerto Rico Police Department to obtain the

driver’s license of N.T.U. with social security number xxx-xx-0115. The Puerto Rico driver’s

license for N.T.U. listed the name N.T.U. and social security number xxx-xx-0115, but a

different date of birth (xx-xx-1973) and driver’s license # (xxx3036) than what was presented at

the Boston Dealership in January 2019. The document also displayed the photograph of a

woman who I believe to be the real N.T.U. who is different in appearance than the woman

displayed in the fraudulent N.T.U. Puerto Rico driver’s license presented at the Boston

Dealership.

                      Knowledge and Use of Stolen Identity Information
                         and Fraudulent Identification Documents

       12.     During sale negotiations at the Boston Dealership, due to the applicant’s

possession of an out of state license (Puerto Rico), the applicant was required to provide proof of

residency through utility bills or other forms of documentation. The applicant provided a

December 2018 National Grid bill with account number xxxxx-x4838 and an amount due of

$244.08. The applicant was ultimately approved for the sale and was instructed to return later to

take possession of the vehicle. On January 19, 2019, the same man who accompanied the

applicant on the first visit to the dealership returned to the Boston Dealership to take possession

of the vehicle. Prior to his arrival, the Boston Dealership learned of an attempted fraudulent


                                                 5
          Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 6 of 15



vehicle purchase by a different woman at a car dealership in Burlington, MA. The Boston

Dealership obtained documents from the dealership in Burlington, including a National Grid bill

which depicted the same account number, meter reading, meter number, and amount due as the

utility bill the woman purporting to be N.T.U. presented, but a different name and address. The

Boston Dealership then contacted the Boston Police Department, as they immediately suspected

fraud. When the man returned to the dealership to take possession of the vehicle, officers

approached him, and he was questioned. The man presented a fraudulent Puerto Rico driver’s

license (#8718354) in the name of C.R.R.4 and stated that his girlfriend had instructed him to

pick up the vehicle. He ultimately admitted his true name to be Ricardo ACEVEDO, and he was

arrested for various forgery violations, as well as larceny over $1200 by false pretense. A fake

Puerto Rico driver’s license and social security card in the name of C.R.R. were found in

ACEVEDO’s possession and photographed by the Boston Police Department.

         13.      On January 15, 2020, now-Chief U.S. Magistrate Judge M. Page Kelley signed a

search and seizure warrant for a black iPhone (Model A1778) that was seized from a

fraudulently-purchased 2018 Jeep Grand Cherokee that was recovered with Alvin RIVERA in

the driver’s seat on January 17, 2019, in Methuen. After a thorough search of the phone, DBFTF

agents established the phone belonged to RIVERA, a target of this investigation. Within the

phone was a substantial amount of evidence which revealed RIVERA played a role in obtaining

stolen identities and producing false documents to be used by his co-conspirators for fraudulent

vehicle purchases. Relevant here, DBFTF agents located a PDF version of a residential lease

between N.T.U. and C.R.R. Agents also located a photograph of a Puerto Rico driver’s license



4
  The identity of victim C.R.R. is known to the government. In order, these initials represent the victim’s first name,
paternal last name, and maternal last name. To protect the victim’s privacy, only the initials “C.R.R.” are used in
this affidavit to reflect the victim’s full name that was used by Ricardo ACEVEDO.

                                                          6
         Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 7 of 15



(#8718354) in the name of C.R.R. which bore the photograph of ACEVEDO. RIVERA’s phone

also contained an ID card-style photograph of ACEVEDO that appeared on that driver’s license.

Additionally, an ID card-style photograph of SANCHEZ was located in RIVERA’s phone that

matched the photograph that appeared on the N.T.U. Puerto Rico driver’s license that was

presented at the Boston Dealership in January 2019. Agents located over 40 leases within

RIVERA’s phone where the date, owner, leaseholder, and address were different, but where the

rest of the document was nearly identical. On certain occasions, DBFTF agents recovered copies

of these leases from dealerships in Massachusetts, as “customers” had presented the documents

as proof of residence during the fraudulent purchase of vehicles. Based on the above information,

I believe that RIVERA assisted ACEVEDO and SANCHEZ in obtaining fraudulent documents

which they subsequently used for the attempted vehicle purchase at the Boston Dealership.

        14.      Agents also recovered WhatsApp communications related to the N.T.U. identity

between “Wandaaaa” (SANCHEZ) at 978-853-86875 and “$ Chapi Chapeo” (RIVERA)6 at 978-

764-7495. RIVERA sent the following message to SANCHEZ on January 2, 2019, containing

the true N.T.U.’s information:

        N.T.U.
        Aptado XXX, Vega Baja, PR 00694
        DOB: xx/xx/1973
        AGE: 45
        SSN: xxx-xx-0115
        C/S: 785
        Experian Login:
        Username: nt787pr1
        Password: Cxxxxxxxxxx11

5
  Agents concluded that “Wandaaa” was Wanda Sanchez based on the similarities in the name, as well as the fact
that the MA driver’s license photograph of SANCHEZ matched the photograph on the fraudulent N.T.U. Puerto
Rico driver’s license presented at the Boston Dealership in connection with the fraudulent purchase in the N.T.U.
identity.
6
  Agents were able to identify $ Chapi Chapeo $ as RIVERA, based on communications within RIVERA’s iPhone
in which the $ Chapi Chapeo $ user was referred to by RIVERA’s name, and based on “selfie” photos he sent others
from the $ Chapi Chapeo $ account, which depict RIVERA.

                                                         7
        Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 8 of 15




RIVERA sent the following message to SANCHEZ on January 5, 2019, containing some actual

and some made-up biographical details for the N.T.U. identity, which SANCHEZ later used in

the attempted purchase at the Boston Dealership.

       N.T.U.
       345 Old Whitfield St, Guilford, CT 06437-3446
       Monthly Rent: $950
       Been in Residence: 5Y 4M
       DOB: xx/xx/1973
       AGE: 45
       SSN: xxx-xx-0115
       Email: tiradobeautysupply@gmail.com
       Phone # (475) 292-9442


       15.    Based on my review of RIVERA’s phone, the above messages, and my training

and experience, I believe that RIVERA provided SANCHEZ the stolen identity information that

was used at the Boston Dealership in January 2019. The ID card-style photograph of SANCHEZ

located on RIVERA’s iPhone above appeared on at least two separate fraudulent Puerto Rico

driver’s licenses discovered in RIVERA’s iPhone, for two separate stolen identities.

Additionally, much of the information in the Whatsapp message sent from RIVERA to

SANCHEZ on January 5, 2019 was used on the credit application SANCHEZ filled out at the

Boston Dealership.

        Probable Cause to Search for Evidence, Fruits, and Instrumentalities of the
                         Target Offenses at the Target Location

       16.    Based on information learned in the investigation to date, including the

information set forth below, there is probable cause to believe that SANCHEZ lives at and/or

conducts her criminal activity from the Target Location.

       17.    On March 12, 2020, DBFTF agents conducted a ruse at the Target Location. A

Postal Inspector observed the mailbox, located next to the front door, which listed numerous


                                                8
        Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 9 of 15



names, including SANCHEZ. The Postal Inspector knocked on the front door and said he had a

package for SANCHEZ. The Postal Inspector received verbal confirmation from SANCHEZ’s

mother that SANCHEZ resided at the Target Location.

       18.    On August 18, 2020, DBFTF agents conducted surveillance at the Target

Location and, at approximately 2:50 pm, agents observed SANCHEZ on the front lawn of the

Target Location.

       19.    I know based on my training and experience, that:

              a.     Individuals often keep identification documents and financial records for

                     long periods – sometimes years – and tend to retain such documents even

                     when they depart a given residence. Such documents include driver’s

                     licenses, social security cards, bank cards, credit cards, bank records, and

                     credit card statements.

              b.     Individuals often keep identification documents and financial records in

                     their residence, in part to ensure the security of these documents and in

                     part to allow for access to these documents when needed.

              c.     In addition, it is common for those who use other persons’ identities

                     without authorization to maintain fraudulently obtained identification

                     documents in secure locations within their residence to conceal them from

                     law enforcement authorities;

              d.     It is common for individuals who use fraudulently obtained identification

                     documents to retain those documents for substantial periods of time so that

                     they can continue to use the fraudulently obtained identities; and




                                               9
       Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 10 of 15



               e.     Based on my experience and training, I also know individuals who make

                      purchases of goods and services often retain their receipts and invoices in

                      their residence.

                                           Conclusion

       20.     Based on the foregoing, I submit that there is probable cause to believe that, on or

about January 16, 2019, WANDA SANCHEZ (1) falsely represented, with intent to deceive and

for any purpose, a number to be the social security account number assigned by the

Commissioner of Social Security to her, when in fact such number is not the social security

account number assigned by the Commissioner of Social Security to her, all in violation of 42

U.S.C. § 408(a)(7)(B); (2) knowingly transferred, possessed and used, during and in relation to

any felony violation enumerated in 18 U.S.C. 1028A(c), and without lawful authority, a means

of identification of another person in violation of 18 U.S.C. § 1028A; and (3) having devised and

intending to devise a scheme and artifice to defraud, and for obtaining money and property by

means of materially false and fraudulent pretenses, representations, and promises, did transmit

and cause to be transmitted by means of wire communications in interstate and foreign

commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the scheme




                                                10
       Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 11 of 15



to defraud, to wit, stolen identity information to the Sacramento Financing Company in an

attempt to secure $50,962.00 to finance a car purchase, in violation of 18 U.S.C. § 1343.

              Signed under the pains and penalties of perjury this 9th day of September, 2020.


                                                        /s/ Timothy Taber
                                                    _______________________________
                                                    Timothy Taber
                                                    Special Agent
                                                    Homeland Security Investigations


Subscribed and sworn to via telephone in accordance with Federal Rule of Criminal Procedure
4.1 this 9th day of September, 2020.



______________________________________
HONORABLE M. PAGE KELLEY
CHIEF UNITED STATES MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS




                                               11
       Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 12 of 15



                                                                             20-MJ-6561-MPK
                                      ATTACHMENT A
                                   Premises To Be Searched

       The location to be searched is 431 Howard St, Lawrence, MA, a unit within a white

multifamily home with blue trim, that has the number 431 located next to the front door and on

the mailbox. Photographs of the exterior of the home are attached.

                            Front View of 431 Howard St, Lawrence, MA




                                               12
      Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 13 of 15



                                                                                20-MJ-6561-MPK

                              ATTACHMENT B
                  EVIDENCE TO BE SEARCHED FOR AND SEIZED

      Evidence, fruits, and instrumentalities of violations of 42 U.S.C. § 408(a)(7)(B), 18

U.S.C. § 1028A, or 18 U.S.C. § 1343 (the “TARGET OFFENSES”), including but not limited

to:

      1.     Any government-issued or apparently government-issued identification

             documents, notes, statements, and/or receipts that reference same;

      2.     Any fraudulent, stolen, or apparently fraudulent or stolen identification

             documents, as well as any records and communications relating to same, and any

             tangible items used to create or modify any identification documents;

      3.     Any fraudulent, stolen, or apparently fraudulent or stolen credit cards, bank

             cards, and records, communications, and other documents related to the same, and

             any tangible items used to create or modify any credit or bank cards;

      4.     Bank records and credit card records from January 1, 2018 to the date of

             execution of the warrant;

      5.     Records, communications, and other documents relating to the purchase or

             attempted purchase, financing, insuring, registration, titling, re-titling, and/or sale

             of any automobile and/or other vehicle, as well as funds relating to same;

      6.     Records, communications, and other documents relating to the movement,

             shipment, or export of any automobile and/or other vehicle, as well as funds

             relating to same;

      7.     Records, communications, and other documents relating to any alias or imposter

             identity used to purchase or attempt to purchase any automobile and/or other


                                               13
Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 14 of 15



      vehicle; identification documents, credit or bank cards, or other records in the

      name(s) of such aliases; and/or any records relating to other accounts in the

      name(s) of such aliases;

8.    Records relating to any purchase, sale, or other transaction conducted in any alias

      or imposter identity, or any account opened up under an alias or imposter identity;

9.    Communications with any individual involved with committing and/or conspiring

      to commit any of the TARGET OFFENSES;

10.   Communications with any individual who participated in the planning or

      execution of any purchase, sale, or other transaction conducted in any alias or

      imposter identity, or who participated in the opening or use of any account opened

      under an alias or imposter identity;

11.   Receipts and other records relating to the expenditure of funds associated with

      any purchase, sale, or other transaction conducted in any alias or imposter

      identity;

12.   Records relating to any of the proceeds derived from any of the TARGET

      OFFENSES, including records showing the receipt, transfer, spending, or use of

      such proceeds;

13.   Records and tangible objects relating to the ownership, occupancy, control, or use

      of the premises to be searched (such as utility bills, phone bills, bank statements,

      rent payments, insurance documentation, receipts, check registers, and

      correspondence);

14.   Records and tangible objects relating to the ownership, control, or use of any

      vehicle, phone, or other device used in furtherance of any of the TARGET



                                       14
Case 1:20-mj-06559-MPK Document 4-1 Filed 09/09/20 Page 15 of 15



      OFFENSES; and

15.   Bulk cash and high-value items believed to be the proceeds or fruits of fraudulent

      credit card transactions or stolen car sales.




                                        15
